DETAILED ACTION
Claims 1-3, 5-12, 15-16, 18-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-13, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269), and further in view of Schuberth (US 2016/0142746).

Claim 1, 21, Olechowski teaches an automated process performed by a host device (i.e. server computer) that transmits a media stream to a remotely-located media player device via a digital network (i.e. client device), the host device comprising a processor, a memory, a storage interface configured to physically and electrically couple to a user-provided storage device (i.e. media repository) and a network interface to the digital network (p. 0020-0021), wherein the automated process comprises: 
receiving digital media content by the host device (i.e. media repository) (p. 0021, 0030); 
“storing the received digital media content on the user-provided storage device in a transport stream format” (p. 0035); 
subsequently receiving a request for the media stream from the remotely-located media player device (i.e. client device) (p. 0037-0039); and 
in response to the received request (p. 0037-0040), the host device:
“transmitting the encapsulated packets of the transport stream to the remotely-located client device via the digital network” (p. 0037-0040). 
Olechowski is silent regarding the specific feature of:
demodulating the received broadcast television signals to extract digital media content, wherein the digital media content is received as a transport stream having an MPEG-2 format comprising a plurality of packets including control packets and data packets;
wherein the transport stream comprises a plurality of packets including control packets and data packets;
encrypting all of the control packets and only a portion of the data packets; 
encrypting all of the control packets and only a portion of the data packets of the transport stream in the MPEG-2 format with a cipher block chain (CBC) encryption routine prior to transmission, wherein the CBC encryption routine is AES-CBC; 

“encapsulating all of the packets of the transport stream in user datagram protocol (UDP) packets”.
Zhang teaches the specific feature of:
wherein the transport stream comprises a plurality of packets including control packets and data packets (p. 0043);
encrypting all of the control packets and only a portion of the data packets (p. 0043). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption of packets as taught by Zhang to the system of Olechowski to allow for secure transmission (p. 0043).
Samant teaches the specific feature of:
demodulating the received broadcast television signals to extract digital media content, wherein the digital media content is received as a transport stream having an MPEG-2 format comprising a plurality of packets including control packets and data packets (col. 11-12, lines 44-11);
“encapsulating all of the packets of the transport stream in user datagram protocol (UDP) packets” (i.e. manifest files, media segments) (ABSTRACT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided UDP protocol as taught by Samant to the system of Olechowski to allow to transmit live data (ABSTRACT).
Schuberth teaches the specific feature of:
“storing in a MPEG2 transport stream format” (p. 0031, 0049);
“partially encrypting packets of MPEG2 transport stream” (i.e. without encrypting the payload of the transport stream packets) (p. 0049-0053);
“encapsulating all of the packets of the MPEG2 transport stream” (i.e. encrypted transport stream) (p. 0049);
in response to the received request, the host device: encrypting all of the control packets and only a portion of the data packets of the transport stream in the MPEG-2 format with a cipher block chain (CBC) encryption routine prior to transmission, wherein the CBC encryption routine is AES-CBC (p. 0030); 
“transmitting the encapsulated packets of the transport stream” (i.e. streaming) (p. 0049-0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided MPEG2 encryption as taught by Schuberth to the system of Olechowski to provide secure streaming (p. 0049).

Claim 2, Olechowski teaches the automated process of claim 1 wherein the digital media content is received, stored and transmitted in the transport stream format (p. 0037-0039). 

Claim 11 is analyzed and interpreted as an apparatus of claim 1.
Claim 12 is analyzed and interpreted as an apparatus of claim 2.

Claim 20, Olechowski teaches the host device of claim 11 wherein the host device is a media encoder device that receives broadcast television signals via an antenna, that demodulates the received broadcast television signals (i.e. server computer).
 Olechowski is silent regarding the specific feature of:
“stores the demodulated broadcast television signals in the MPEG-2 transport stream format on the user-supplied storage device, and that produces the media stream transmitted to the client device from the demodulated broadcast television signals stored in the MPEG-2 transport stream format on the user-supplied storage device”.
Schuberth teaches the specific feature of:
“stores the demodulated broadcast television signals in the MPEG-2 transport stream format on the user-supplied storage device (i.e. video display unit), and that produces the media stream transmitted to the client device from the demodulated broadcast television signals stored in the MPEG-2 transport stream format on the user-supplied storage device” (p. 0049-0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided MPEG2 encryption as taught by Schuberth to the system of Olechowski to provide secure streaming (p. 0049).

Claim 5-6, 10, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269), and further in view of Schuberth (US 2016/0142746), and Moroney et al. (US 2012/0246462).

Claim 5, Olechowski is silent regarding the automated process of claim 1 wherein the packets of the media stream are encrypted with a electronic codebook (ECB) encryption routine prior to transmission. 
Moroney teaches the automated process of claim 4 wherein the packets of the media stream are encrypted with a electronic codebook (ECB) encryption routine prior to transmission (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 6, Olechowski is silent regarding the automated process of claim 5 wherein the ECB encryption routine is AES-ECB. 
Moroney teaches the automated process of claim 5 wherein the ECB encryption routine is AES-ECB (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 10, Olechowski is silent regarding the automated process of claim 1 wherein the encrypting uses a digital key that is based at least in part upon a unique identifier associated with a user account. 
Moroney teaches the automated process of claim 1 wherein the encrypting uses a digital key that is based at least in part upon a unique identifier associated with a user account (i.e. live streaming key) (p. 0041)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 15 is analyzed and interpreted as an apparatus of claim 5.
Claim 16 is analyzed and interpreted as an apparatus of claim 6.
Claim 19 is analyzed and interpreted as an apparatus of claim 10.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269), and further in view of Schuberth (US 2016/0142746), and Kahn et al. (US 2007/0265978).

Claim 7, Olechowski is silent regarding the automated process of claim 1 wherein the encrypting comprises encrypting data packets of the media stream but not encrypting header packets of the media stream. 
Kahn teaches the automated process of claim 1 wherein the encrypting comprises encrypting data packets of the media stream but not encrypting header packets of the media stream (p. 0127).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption technique as taught by Kahn to the system of Olechowski, Govindarajan to provide secure streaming (p. 0127).

Claim 8-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269), and further in view of Schuberth (US 2016/0142746), and Kahn et al. (US 2007/0265978), and further in view of Moroney et al. (US 2012/0246462).

Claim 8, Olechowski is silent regarding the automated process of claim 7 wherein only the data packets of the media stream are encrypted with a cipher block chain (CBC) encryption routine prior to transmission. 
Moroney teaches the automated process of claim 7 wherein only the data packets of the media stream are encrypted with a cipher block chain (CBC) encryption routine prior to transmission (p. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 9, Olechowski is silent regarding the automated process of claim 8 wherein the CBC encryption routine is AES-CBC. 
Moroney teaches the automated process of claim 8 wherein the CBC encryption routine is AES-CBC (p. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 18 is analyzed and interpreted as an apparatus of claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-3, 5-12, 15-16, 18-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180359506 A1	Hodge; Kenneth Robert et al.
US 20170098088 A1	Wu; Yongjun et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/25/2022